In an action by three sisters of the. defendant to impress a trust on certain assets in the defendant’s possession, which are alleged to he properly a part of the estate of their father, the defendant appeals from a judgment of the Supreme Court, Kings County, entered December 4, 1962 on the decision of a Special Referee rendered following an inquest taken before said Referee after the defendant’s attorney had withdrawn his appearance and had refused to participate in the trial or to produce the defendant. The judgment granted to the plaintiffs the relief prayed for by them in their second amended complaint. Appeal dismissed, with costs. A judgment resulting from an inquest occasioned by the failure or refusal of a party to appear at the trial is deemed a default judgment from which no appeal lies (Jensen v. Uni-on By. Go., 260 N. Y. 1, 4; Prashker, New York Practice [4tli eel.], p. 991. Ug'hetta, Acting P. J., Kleinfeld, Brennan, Hill and Raibin, JJ., concur.